U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 May 4, 2011 Via EDGAR Transmission U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Genworth Variable Insurance Trust (the “Trust”) File Nos.: 333-151541 and 811-22205 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Genworth Calamos Growth Fund, Genworth PYRAMIS® Small/Mid Cap Core Fund, Genworth Davis NY Venture Fund, Genworth Eaton Vance Large Cap Value Fund, Genworth Legg Mason ClearBridge Aggressive Growth Fund, Genworth PIMCO StocksPLUS Fund, Genworth Goldman Sachs Enhanced Core Bond Index Fund, Genworth Enhanced Small Cap Index Fund, Genworth Enhanced International Index Fund, Genworth 40/60 Index Allocation Fund,Genworth 60/40 Index Allocation Fund, Genworth Moderate Allocation Fund, and Genworth Growth Allocation Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated April 30,2011, and filed electronically via EDGAR as Post-Effective Amendment No. 9 to the Trust’s Registration Statement on Form N-1A on April 29,2011. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-5366. Sincerely, /s/ Edward Paz Edward Paz, Esq. For U.S. Bancorp Fund Services, LLC
